II/UL/LUie!   1~.~:)t-/11\
                                                                                                             Lt!:J   VV£./ VV£.

                      Case 1:18-cv-08535-CM Document 26 Filed 11/02/18 Page 1 of 1




      Chiesa
      Shahi,nian ci
                        i:l          :: USDC SIX1 Y
                                     ~
                                     I
                                         DOCUMENT
                                         ELECTRONICALLY FILED
                                                                                       SCOTT C. HOLLA.N-DER
                                                                                    11 Times Square, 31st Floor
                                                                                           New York, NY 10036
                                                                                                   973.530.2153
      Giantomasi Pc                      DOC#:
                                         DA er: :J:'H,IcD:
                                                               u:f
                                                               IJ-'Ill
                                                                                              Fax: 973.530.2353
                                                                                        shollander@csglaw.com
                                     ! ---                   ---   -

                                                  · November 2, 2018


      Via Facsimile (2121 ,OS-632§
      Honorable Colleen McMahon, USDJ
      United Stated District Court for the Southern District of New York
      500 Pearl Street, Courtroom 24A                                                CHAMBERS OF
      New York, NY 10007                                                           COLLEEN McMAHON
               Re:      Jeffrey Farkas, M.D., LLC d/b/a lnterventional Neuro Associates v. GHI, et al.
                        Docket No. 1:18-cy-08535 (CMJ

      Dear Judge McMahon:

             This office represents defendant Group Health Incorporated ("GHl 11} in the above-..captioned
      matter. I am in receipt of the Court's Calendar Notice, dated November 1, 2018, wherein the Court
      re-scheduled the Pre-Trial Conference to November 30, 2018 at 10:00am.

              I am presently scheduled to be in India on business between November 25, 2018 and
      December 2, 2018. Consequently, I write to respectfully request that the Pre-Trial Conference be
      rescheduled to the week of December 3rd or the next date and time upon which the Court is
      available.

                                                        Respectfully Submitted,

                                                        /s Scott C. Hollander

                                                        Scott C. Hollander        Gh~ etJ,J~aj'~
      cc:      All Counsel of Record (via e-mail)
                                                                                  -\-o \r}1 / Jl      @ lof'3~ lf-M


                                                                                  ~:l }t£l_.                          -•l"IQ,




                                                                                              I 1/o--')i f




                                                                                                         7943563.1
